DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the PHC Holdings Corporation application filed with the Office on 23 July 2020.

Claims 1-4 are currently pending and have been fully considered.

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 23 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent to Pollmann, et al. (US 5,288,636; hereinafter, "Pollmann") in view of a published journal paper by Lapenaite, et al. ("Some quinone derivatives as redox mediators for PQQ-dependent glucose dehydrogenase" Biologija, no. 1, January 1, 2004, p. 20-22; hereinafter, "Lapenaite") and a published paper by Fieser ("The Reduction Potential of Various Phenanthrenequinones", Journal of the American Chemical Society. vol. 51, no. 10, Oct. 1929, p. 3101-3111; hereinafter, "Fieser"), as evidence by a US Patent Application Publication to Knappe (US 2008/0213808 A 1; hereinafter, "Knappe").

Regarding claim 1, Pollmann discloses the determination of the concentration of analytes in fluids and more specifically to an amperometric biosensor for use in such determinations (Col. 1, lines 11-14; which reads upon the instantly claimed, “[a] method for detection or quantifying a target substance contained in a liquid sample including blood using a sensor”).  Pollmann teaches the described biosensor includes working and counter electrodes of substantially the same size, made of the same electrically conducting material, and affixed to a first electrical insulator. Overlaying the electrodes is a second electrical insulator that includes a cutout portion that exposes substantially equal surface areas of the working and counter electrodes (Col. 2, lines 13-20; which reads upon “the sensor including a working electrode, a counter electrode . . .”).  Pollmann also teaches reagent is added to the cutout portion and covers the exposed electrode surfaces in the cutout portion and includes a redox mediator, an enzyme and a buffer (Col. 2, lines 21-24; which reads upon the limitations, “a reagent layer . . . wherein the reagent layer is disposed so as to be in direct physical contact with at least one of the working electrode and the counter electrode”).  Further, Pollmann teaches the enzyme may be an oxidase enzyme or dehydrogenase enzyme (Table 1), wherein oxidoreductase, such as glucose oxidase (Col. 7, line 9-11 ), which is inherently a FAD-dependent enzyme, or glucose dehydrogenase (Table 1), which exists in both an FAD-dependent and PQQ-dependent forms, wherein, for enzymatic activity, the glucose oxidase or glucose dehydrogenase must interact with their coenzyme molecules (i.e., FAD or PQQ) (which reads upon the claimed, “a coenzyme-dependent enzyme dehydrogenating or oxidizing the target substance. . . the coenzyme-dependent enzyme is a PQQ-dependent, an FAD-dependent, or an NAD-dependent enzyme”). Additionally, Pollmann teaches the biosensor device described may be used to determine the concentration of an analyte in a fluid sample by performing the following steps: a) contacting the fluid sample with a reagent that substantially covers substantially equal surface areas of working and counter electrodes; b) allowing the reaction between the analyte and the oxidized form of the redox mediator to go to completion; c) subsequently applying a potential difference between the electrodes sufficient to cause diffusion limited electrooxidation of the reduced form of the redox mediator at the surface of the working electrode; d) thereafter measuring the resulting diffusion limited current; and e) correlating the current measurement to the concentration of analyte in the fluid (Col. 10, lines 11-27; which read upon the instant  limitations, “introducing the liquid sample into the sensor; applying a voltage . . . between the working electrode and the counter electrode; measuring a current that flows between the working electrode and the counter electrode when a voltage is applied; and detecting or quantifying a target substance contained in the liquid sample based on the measurement”).
Pollmann teaches the mediator is chosen from ferricyanide, phenazine compounds, and or benzoquinone compounds (Table 1). Pollmann does not explicitly teach a quinone compound having quinone and at least one hydrophilic substituent, that the quinone compound has a hydrophilic functional group, and the quinone is a phenanthrenequinone, as claimed instantly in claim 1.
The Lapenaite reference teaches 9,10-phenanthrenequinone (Abstract; Reagents, p. 21; Table), which is a quinone compound. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Therefore, 9, 10-phenanthrenequinone derivatives having at least one hydrophilic substituent would be obvious in light of the Lapenaite's teaching of 9, 10-phenanthrenequinone as a mediator.
At the time of the present invention, it would have been obvious to one of ordinary skill in the art that the mediators taught by Pollmann could be simply substituted with an obvious quinone having at least one hydrophilic substituent, which is taught by Lapenaite, with predictable success in obtaining a functioning amperometric enzyme-based sensor. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 550 U.S. 398, 82 USPQ2d 1385 (2007)
Neither Pollmann nor Lapenaite explicitly teach the (phenanthrene)quinone derivative has hydrophilic functional group.
Fieser discloses electrochemical properties of several types of phenanthrenequinone compounds, including the influence of substituent identity and position to the reduction potential of 9,10-phenanthrenequinone compounds (last ¶, p. 3107 – 1st ¶, p. 3109; Table IV & V). Fieser's particular study includes 9,10-phenanthrenequinone-3-carboxylic acid, 9,10-phenanthrenequinone-1-sulfonic acid, 9,10-phenanthrenequinone-2-sulfonic acid, and 9,10-phenanthrenequinone-3-sulfonic acid (Table Ill, p. 3105), among others.
Additionally, Knappe discloses mediators for measurement systems for biochemical analyses represent important components of clinically relevant analytical methods, that may be used for electrochemical or/and photometric measurement means ([0003]). Knappe teaches mediators comprising phenanthrenequinone ([0027]). Knappe also teaches including substituents on the mediators that include carboxylic acid and sulfonic acid functional groups on phenanthroline quinones ([0037]).
At the time of the present invention, it would have been obvious to one of ordinary skill to incorporate the carboxylic acid and sulfonic acid substituents on the 9,10-phenanthrenequinone, to obtain the compounds taught by Fieser, to be used as mediators, as taught by Lapenaite, to tailor the potential window of the resultant mediator. Additionally, in analogous fashion to the substitutions onto phenanthroline quinones as shown by Knappe ([0037]), the carboxylic acid and sulfonic acid substituents on the 9,10-phenanthrenequinone would increase the aqueous solubility of the mediator.
As to the limitation, "wherein the oxidation-reduction potential of the quinone compound measured using a silver/silver chloride (saturated potassium chloride) electrode as a reference electrode is less than 0, is greater than oxidation reduction potential of the coenzyme, and is smaller than oxidation reduction potential of ascorbic acid," recites a characteristic of a chemical property of the quinone compound and coenzyme compound. Lapenaite teaches that 9,10-phenanthrenequinone has an oxidation-reduction potential of -0.24 V versus a saturated Ag/AgCI electrode (Equipment, p. 21; Table), which meets the requirements of the claim limitation. 9,10-phenanthrenequinone derivatives having at least one hydrophilic substituent would be expected to have similar oxidation-reduction potentials of the base compound.

Regarding claim 2, the taught compounds of Fieser would render obvious the use of 9,10-phenanthrenequinone-2-carboxylic acid and 9,10-phenanthrenequinone-4-sulfonic acid.

Regarding claim 3, the combination of Pollmann, Lapenaite, Fieser and Knappe teaches a mediator that is more soluble in the sample (Knappe, [0037]).

Regarding claim 4, the combination of Pollmann, Lapenaite, Fieser and Knappe teaches a mediator as a 9,10-phenanthrenequinone with a hydrophilic functional group, which would have a characteristic solubility. Without evidence showing there is no reasonable expectation of similar properties in structurally similar compounds, there would be a presumption of obviousness based on a reference disclosing structurally similar compounds to have similar characteristics (MPEP 2144.09 V).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
31 August 2022